OPINION — AG — ** ASSESSMENT — FINES — COUNTY CLERK ** 20 O.S. 1313 [20-1313], WHICH AUTHORIZED THE FUNDING A LAW ENFORCEMENT TRAINING FUND BY ARBITRARILY INCREASING FINE ASSESSMENTS CONSTITUTES SPECIAL LEGISLATION IN VIOLATION OF ARTICLE V, SECTION 59 OKLAHOMA CONSTITUTION. (CREATES A REVOLVING FUND, COLLECTION OF FINES TOWARD LAW ENFORCEMENT EDUCATION — TRAINING, TRAFFIC FINES, COUNTY, COURTS) CITE: 20 O.S. 1313 [20-1313], ARTICLE IV, SECTION 1, ARTICLE V, SECTION 33, ARTICLE V, SECTION 57, ARTICLE V, SECTION 59, OPINION NO. 80-050 (POLICE — TRAINING) (SUSAN TALBOT)